United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1917
Issued: June 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2010 appellant filed a timely appeal from a July 1, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On June 2, 2009 appellant, then a 40-year-old claims examiner, filed an occupational
disease claim (Form CA-2) alleging that he sustained an aggravation of post-traumatic stress
disorder (PTSD), nightmares, panic attacks and poor sleep causally related to his federal
1

5 U.S.C. § 8101 et seq.

employment. On the claim form appellant stated that over the prior eight years he had been
exposed to medical reports and after reviewing these documents he would get anxious.
In a letter dated June 16, 2009, an employing establishment supervisor stated that, from
October 2004 to July 2006, appellant worked in the Initial Adjudication Unit and handled the
adjudication of all types of claims, including stress claims. According to the supervisor, as of
October 2008, appellant did not review stress claims. The supervisor stated that he had been
placed on a performance improvement plan (PIP) in July 2004 and was told in March 2009 he
would again be placed on a PIP. The supervisor opined that appellant filed the claim because of
his impending PIP.
By decision dated July 31, 2009, the Office denied the claim for compensation. It found
that the file did not contain a detailed factual statement or probative medical evidence.
Appellant requested reconsideration of his claim by letter dated September 23, 2009. In
an undated statement, he reported a February 1987 incident while in the military, where he saw
an individual badly hurt while offloading equipment into boats. Appellant stated he was
diagnosed with PTSD. He indicated that he began work at the employing establishment in 2001,
and his job required him to review medical reports from all types of injuries, including death.
According to appellant, after reading some reports of traumatic injuries and surgeries, he would
become anxious, have panic attacks and difficulty sleeping. He alleged that his job duties
aggravated his PTSD.
With respect to medical evidence, on September 28, 2009 appellant submitted reports
from Dr. Marnie Burkman, a Veterans Administration psychiatrist, commencing
January 11, 2008. He also submitted a January 20, 2009 report from Dr. Nancy Franzoso, a
Veterans Administration psychiatrist. In a report dated October 22, 2009, Dr. Randolph Pock, a
psychiatrist, discussed appellant’s medical treatment and stated that exposure to accounts of
trauma at work exacerbated his sleep problems, caused nightmares and feelings of
“anxiety/pain/depression.” In a report dated December 2, 2009, Dr. James Allen, Board-certified
in occupational medicine, stated that appellant had seen a traumatic event and was reliving these
events, and his review of reports related to surgeries and trauma served as a trigger for his
symptoms. He stated that appellant could not read reports related to severe or traumatic injuries.
By decision dated December 22, 2009, the Office reviewed the case on its merits. It
found the factual evidence was insufficient, as appellant had made a “generalized and widely
encompassing description” of his work, and had provided “no details of instances in which he
experienced the claimed symptoms, nor any witness statements or other evidence to establish a
factual basis.”
On January 20, 2009 appellant requested reconsideration of his claim. In a January 20,
2010 statement, he discussed specific cases he had worked on and his emotional and physical
reaction. Appellant also submitted a January 29, 2010 report from Dr. Pock and an April 27,
2010 report from Dr. Allen. In a letter dated February 17, 2010, the employing establishment’s
supervisor stated that he could not confirm or deny appellant’s statements, noting that claim
numbers were not provided.

2

In a decision dated July 1, 2010, the Office reviewed the case on its merits and denied
modification. It stated that there was no “evidence you were actually at the scene of the incident
and had first hand exposure to elements sufficient to support your allegations the review or
contacted sic affected your preexisting PTSD. Your statements were only generalized and
widely encompassing description and your employing establishment could not support your
description of the cases you highlighted in your statement.”
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the coverage
of workers’ compensation. These injuries occur in the course of the employment and have some
kind of causal connection with it but nevertheless are not covered because they are found not to
have arisen out of the employment. Disability is not covered where it results from an
employee’s frustration over not being permitted to work in a particular environment or to hold a
particular position, or secure a promotion. On the other hand, where disability results from an
employee’s emotional reaction to his regular or specially assigned work duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.4
ANALYSIS
The Office did not accept that appellant alleged and substantiated a compensable work
factor. Appellant’s claim, however, is that his regularly assigned job duties as a claims examiner
contributed to an emotional condition. He specifically identified the review of medical reports,
such as those involving severe traumatic injuries. The employing establishment confirmed that
appellant reviewed medical reports as part of the job duties for the positions he held since 2001.
While the Office finds that his statements are generalized, appellant identified specific
job duties in his federal employment. Moreover, he discussed some specific examples of the
types of cases that he alleged contributed to his condition. It is not clear why the Office referred
to a lack of evidence regarding appellant being “actually at the scene of the incident” or “first
hand exposure.” Appellant’s claim is that review of medical reports in his federal employment
aggravated a preexisting PTSD. He is not required to show that he was present at the incidents
involved in the medical reports he was reviewing. A claimant is required to identify and
2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

Lillian Cutler, 28 ECAB 125 (1976).

3

describe the incidents at work he believed contributed to an emotional condition.5 And in this
case, appellant provided a detailed description of employment incidents. The Board finds that he
has identified regularly assigned job duties with respect to his claim. It is well established that
an emotional condition causally related to regularly assigned duties is compensable under the
Act.6
In addition, the Board notes that the Office referred to appellant’s statements “regarding
your review of a variety of cases without any case number.” The Office stated that without the
case numbers, the employing establishment could not confirm or deny the cases and had no
personal knowledge of any of the cases. The disclosure of information regarding specific cases
with case numbers raises Privacy Act issues.7 Appellant is not required to disclose potentially
protected information with respect to specific cases. He provided a detailed description of the
types of cases and the nature of the medical reports reviewed.
The Board finds that appellant has established compensable work factors in this case.
The case will accordingly be remanded to the Office for proper consideration of the medical
evidence on the issue of whether appellant has established a diagnosed condition causally related
to the identified compensable work factors.8 After such further development as the Office deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the evidence establishes a compensable work factor. The case is
remanded for a proper review of the medical evidence on the issue presented.

5

Supra note 3.

6

See Jeral R. Gray, 57 ECAB 611, 616 (2008).

7

See Federal (FECA) Procedure Manual, Part 1 -- Administration, Privacy Act, Chapter 1.400.3
(September 2007), noting that disclosure of file information is generally prohibited without consent of the claimant.
8

Jeral R. Gray, supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 1, 2010 is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: June 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

